NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION


                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-5028-14T1

JACLYN THOMPSON,

     Petitioner-Appellant,
                                       APPROVED FOR PUBLICATION
v.
                                            April 11, 2017
BOARD OF TRUSTEES, TEACHERS'
                                          APPELLATE DIVISION
PENSION AND ANNUITY FUND,

     Respondent-Respondent.

____________________________________

         Argued September 13, 2016 – DecidedApril 11, 2017
                                            , 2017
         Before Judges Ostrer, Leone, and Vernoia
         (Judge Ostrer dissenting in part).

         On appeal from the Board of Trustees of the
         Teachers'   Pension    and  Annuity   Fund,
         Department of Treasury.

         Richard A. Friedman argued the cause for
         appellant     (Zazzali,    Fagella,     Nowak,
         Kleinbaum   &    Friedman,   attorneys;    Mr.
         Friedman, of counsel and on the briefs;
         Edward M. Suarez, Jr., on the briefs).

         Robert S. Garrison, Jr., Deputy Attorney
         General, argued the cause for respondent
         (Christopher S. Porrino, Attorney General,
         attorney;   Melissa  H.   Raksa,  Assistant
         Attorney General, of counsel; Mr. Garrison,
         on the brief).

     The opinion of the court was delivered by

LEONE, J.A.D.
       Petitioner Jaclyn Thompson alleged that she was mentally

disabled      as    a     result    of     three        incidents             at    work.        She    was

awarded ordinary disability retirement benefits by respondent

the    Board    of       Trustees       (Board)         of     the      Teachers'       Pension         and

Annuity      Fund       (TPAF).      She       appeals         the       Board's      June       5,    2013

decision to deny accidental disability benefits.

       Our     Supreme      Court        has     held         that       to    obtain       accidental

disability         benefits       for     a     purely         mental         disability,          "[t]he

disability         must    result       from     direct         personal           experience         of   a

terrifying         or    horror-inducing             event         that       involves       actual        or

threatened         death    or     serious          injury,        or     a    similarly         serious

threat    to       the    physical        integrity           of     the       member       or   another

person."       Patterson v. Bd. of Trs., State Police Ret. Sys., 194

N.J.    29,    34       (2008).      The        Court        has     applied         that    Patterson

requirement to a person whose mental disability resulted from an

incident       where       the    person        also         suffered         temporary          physical

injury.       Russo v. Bd. of Trs., Police & Firemen's Ret. Sys., 206

N.J. 14, 33 (2011).

       Petitioner         sustained        no       physical         injuries         in     the      three

incidents, save for "a little bit of a stomachache" which was

minor    and    temporary,         and     she       required           no     medical      treatment.

However,       Thompson          argues       she       need       not       meet     the    Patterson

requirement for mental disability because the incidents involved




                                                    2                                            A-5028-14T1
physical contact.               She cites an Appellate Division case which

involved       a     potentially-fatal            injury     requiring       debilitating

treatment.          Caminiti v. Bd. of Trs., Police & Firemen's Ret.

Sys., 431 N.J. Super. 1 (App. Div. 2013).                          We hold that, under

Russo,     the       Patterson       requirement           applies      to   claims      for

accidental         disability      benefits       for   mental     disability      arising

from incidents involving mental and physical stressors if any

physical injury was temporary or minor.                        To the extent Caminiti

suggests otherwise, we must follow the Supreme Court's decision

in Russo and apply the Patterson requirement.

    Because the three incidents, individually and collectively,

were not terrifying or horror-inducing events involving actual

or threatened death or serious injury, or a similarly serious

threat    to       the    physical    integrity         of   the   member     or   another

person, they do not meet the Patterson requirement.                            Therefore,

we affirm.

                                             I.

    Petitioner testified as follows before the Administrative

Law Judge (ALJ).           Petitioner was a health and physical education

teacher at North Hunterdon Regional High School.                              She taught

regular    gym      classes,      coached,        and   served     as   an   advisor     and

mentor.        She       also    taught   adaptive       gym     classes     specifically

geared toward students with disabilities.




                                              3                                    A-5028-14T1
    On January 21, 2011, during petitioner's health class, an

approximately       seventeen-year-old          female     student       with     Down

syndrome    began     hitting    a   teacher's        aide.      When     petitioner

intervened,     the     student      became       extremely      irate,     punched

petitioner in the stomach "very hard," and slapped her across

her face.      Petitioner and another aide immediately escorted the

screaming student from the classroom.                 Petitioner was "a little

nervous" during the incident but figured "it happens."                     She went

to the nurse's office to write a report, and "kind of laid in

the nurse's office for a few minutes only because [she] had a

little   bit   of   a   stomachache."          Petitioner     did   not    seek   any

medical attention and sustained no lasting physical injuries.

As class was over, she went home, but she returned to work the

next day with no ill effects.

    On September 22, 2011, petitioner was teaching an adaptive

physical education class.            During a Nerf pin soccer game, a

sixteen-year-old        male    student        with     autism   and      borderline

schizophrenia       became     severely        angry,    grabbed     a    pin,    and

approached a teacher's aide.                  Petitioner approached, and the

extremely irate student "began to kind of push and shove" her

shoulders with his hands and spat on the floor.                     Petitioner and

an aide removed the student from the classroom.                     Petitioner was

not physically injured and did not seek medical attention or




                                          4                                 A-5028-14T1
counseling.       She    went     to    the     nurse's      office,          reported    the

situation, and returned to work.                  She "was a little bit more

like nervous going in the classroom" with "a little bit" of

anxiety, and was "definitely on edge" about "what's next," but

she had no psychiatric problems.

       On October 29, 2011, during another Nerf pin soccer game, a

fifteen-year-old        male     student       with   autism          threw    a   ball    at

another student.         When petitioner corrected him, he became very

angry.     He loudly told petitioner "You're an assh*le" and "I'm

going to kick your ass," briefly "had [her] hands behind [her]

back," then let go and threw three punches at her face, but she

dodged the punches.            Teacher's aides grabbed the student and

escorted him out.

       This third incident "did happen fast," but to petitioner it

"fe[lt] like forever" that her hands were behind her back.                                She

felt     "helpless,"      "had     no    control,"          and       "was     petrified."

Afterwards, she was very upset but calmed down and finished the

class.     She went to the nurse's office to report the incident.

She had no physical injuries and went on with her day.

       After going home and "sleeping on it," petitioner became

"hysterical" and had "a downright almost panic attack."                                   Her

husband,    a   police    officer,      had     her   call        a    psychologist       for

police    officers.       The    psychologist         did    not       think    petitioner




                                           5                                       A-5028-14T1
"belonged in any kind of school atmosphere" and wrote a note

putting her on leave.          She never returned to work.

      Eight     months       later,    petitioner       filed     a     request     for

accidental     disability       retirement     benefits     based      on   the   three

incidents.      She stated that she was afraid of turning her back

on students, and that she had panic attacks when attending her

stepson's wrestling match and when seeing a special education

class out in the community.              Her psychiatrist diagnosed her with

post-traumatic stress disorder (PTSD).                  The TPAF Board denied

her   request        for   accidental      disability      benefits         but   found

petitioner qualified for a deferred retirement.

      Petitioner appealed to the Office of Administrative Law.

The ALJ heard testimony from petitioner, her psychiatrist, and a

psychologist called by the Board.                 The ALJ found petitioner did

not   meet     the    standard     for     accidental      disability        benefits.

However,      the    ALJ     granted     her   ordinary     disability        benefits

because, as a result of the incidents, "she became anxious,

suffering from panic attacks, nightmares, vivid dreams, severe

depression, lethargy, lack of motivation, and tachycardia."                         The

ALJ   found    that    she    suffered     from    PTSD,   that       medication    was

ineffective at abating her symptoms, and that she was totally

and permanently disabled from the performance of her regularly

assigned duties.




                                           6                                  A-5028-14T1
    Petitioner        appealed    the     denial       of    accidental      disability

benefits.      The Board affirmed the ALJ.             Petitioner appeals.

                                         II.

    We must hew to our standard of review.                       Judicial "review of

administrative       agency   action     is    limited.          'An    administrative

agency's final quasi-judicial decision will be sustained unless

there is a clear showing that it is arbitrary, capricious, or

unreasonable, or that it lacks fair support in the record.'"

Russo, supra, 206 N.J. at 27 (citations omitted).                        "A reviewing

court 'may not substitute its own judgment for the agency's,

even though the court might have reached a different result.'"

In re Stallworth, 208 N.J. 182, 194 (2011) (citation omitted).

    "Generally,        courts     afford       substantial        deference      to   an

agency's interpretation of a statute that the agency is charged

with enforcing."       Richardson v. Bd. of Trs., Police & Firemen's

Ret. Sys., 192 N.J. 189, 196 (2007).                   "Such deference has been

specifically extended to state agencies that administer pension

statutes,"      because   "'a     state       agency        brings     experience     and

specialized      knowledge       to     its     task        of   administering        and

regulating      a    legislative        enactment       within         its   field    of

expertise.'"        Piatt v. Police & Firemen's Ret. Sys., 443 N.J.

Super.   80,    99    (App.   Div.      2015)    (citations          omitted).        "An

appellate court, however, is 'in no way bound by the agency's




                                          7                                    A-5028-14T1
interpretation of a statute or its determination of a strictly

legal issue.'"         Richardson, supra, 192 N.J. at 196 (citation

omitted).         Courts     "apply       de       novo    review     to    an   agency's

interpretation of a statute or case law."                           Russo, supra, 206

N.J. at 27.

                                           III.

       "[A]n accidental disability retirement entitles a member to

receive a higher level of benefits than those provided under an

ordinary disability retirement."                   Patterson, supra, 194 N.J. at

43.    A TPAF member is eligible to be retired "on an accidental

disability allowance" "if said member is permanently and totally

disabled    as    a   direct    result      of      a     traumatic   event      occurring

during and as a result of the performance of his regular or

assigned duties."        N.J.S.A. 18A:66-39(c).

       It is undisputed that petitioner is permanently and totally

disabled and that the three incidents occurred during and as a

result of the performance of her regular, assigned duties.                              The

parties dispute whether her disability was "a direct result of a

traumatic event."        Ibid.

                                            A.

       "[T]he     question     of   what    constitutes         a   'traumatic      event'

. . . has dogged courts for generations."                           Russo, supra, 206

N.J.   at   28.       Recently,     our    Supreme         Court    has    redefined    and




                                               8                                  A-5028-14T1
applied that phrase in three cases: Richardson, Patterson, and

Russo.

       In   Richardson,   supra,   an       inmate   knocked     a    corrections

officer to the ground, causing a complete tear of his wrist

ligament which left him physically disabled.               192 N.J. at 192,

214.     The Court ruled his physical disability was the direct

result of a traumatic event.            Id. at 214-15.1        The Court held

"the traumatic event standard will . . . be met by a work-

connected event that is: (a) identifiable as to time and place;

(b) undesigned and unexpected; and (c) caused by a circumstance

external to the member (not the result of pre-existing disease

that is aggravated or accelerated by the work)."               Id. at 192.

       In   Patterson,    supra,   the      Court    addressed       "whether   an

applicant who has suffered a permanent mental disability as a

result of a mental stressor, without any physical impact, can be

considered to have experienced a 'traumatic event' and, if so,

what standard should apply in assessing such a claim."                   194 N.J.

at 33.      The Court held "a member must satisfy the standards in

Richardson," and "add[ed] a requirement beyond those set forth



1 The Court was considering an accidental disability statute,
N.J.S.A. 43:16A-7(1), under the Police and Firemen's Retirement
System (PFRS), but noted that the TPAF in N.J.S.A. 18A:66-39
"conditions the grant of accidental disability benefits on
satisfying identical standards." Richardson, supra, 192 N.J. at
192 n.1.



                                        9                                A-5028-14T1
in Richardson: [t]he disability must result from direct personal

experience    of   a    terrifying    or     horror-inducing         event     that

involves actual or threatened death or serious injury, or a

similarly serious threat to the physical integrity of the member

or another person."      Id. at 33-34, 50.

      The Court in Patterson applied that requirement to three

members who were permanently mentally disabled.                 First, Trooper

Patterson was repeatedly insulted by an angry sergeant, and "was

fearful that if he did not submit, the sergeant would hit him."

Id. at 34-35.      The Court ruled the conduct "simply did not

involve   actual   or    threatened       death   or    serious       injury     to

Patterson's   physical    integrity    and    thus     failed   to    vault    the

traumatic event threshold."      Id. at 51.       Second, the Court found

another trooper's exposure "to numerous incidents of racially

motivated abuse carried out by fellow officers" was inadequate,

but remanded to consider whether officers' death threats to the

trooper "qualif[ied] as a traumatic event."               Id. at 36-37, 51-

52.    Third, the Court found a "credible threat of rape and

murder against [a correction officer]'s wife and daughter by a

presumed gang member who knew where [he] lived and worked could

satisfy the traumatic event element of the statute."                  Id. at 38-

40, 53.




                                     10                                 A-5028-14T1
      In   Russo,     supra,       the     Court    "revisit[ed]"         Richardson      and

Patterson.     206 N.J. at 17.              Police Officer Russo "was involved

in a terrifying fire rescue in which he was injured and the

victim died."         Id. at 18.           Specifically, Russo tried to reach

the   victim    who     was    crying       out    for     help,    but    Russo       became

disoriented, dizzy, and nauseous.                  Id. at 19.

             Russo testified that the fire produced heavy
             smoke and incredibly intense heat: "The heat
             was all over.    It felt like my ears were
             going to come right off my head, they felt
             like they were melting. It hurt to breathe,
             I could feel it everywhere. . . .       [It]
             became increasingly harder to breathe, the
             heat and the smoke just kept getting worse.
             . . . [I] couldn't breathe."

             [Id. at 21-22.]

Russo was rescued by firefighters, received first aid, and was

hospitalized overnight for smoke inhalation.                       Id. at 19-20.

      While    still     at    the       fire   scene,      Officer    Russo      saw    the

victim's body brought out, and the victim's family "confronted

Russo,     blaming     him    and    the     other    officers      for    the    victim's

death."      Id. at 20.            Russo was unable to return to work for

weeks, was diagnosed with PTSD, and was "permanently mentally

disabled."       Id.    at    20,    34-35.          The   PFRS    Board    found      Russo

"satisfied Richardson and experienced a Patterson-type horrific

event."       However,       the    PFRS    Board     ruled   the     event      was   "'not

objectively capable of causing a reasonable person in similar




                                             11                                    A-5028-14T1
circumstances to suffer a disabling mental injury.'"                     Id. at 18

(citation omitted).

    Even though Officer Russo was physically injured, the Court

applied the Patterson requirement.             Id. at 33.      The Court found

Russo met "the objective reasonableness standard of Patterson."

Ibid.   Thus, the Court reversed.            Id. at 35.

                                        B.

    Petitioner        argues   she    need      only   meet    the       Richardson

standard   for      disability,   not    the    Patterson     requirement        for

mental disability.        We agree with the ALJ and the TPAF Board

that under Russo, petitioner must meet both the Richardson and

Patterson standards.

    Unlike Richardson, where the officer suffered a disabling

physical   injury,       petitioner      did     not      suffer     a    physical

disability.         Indeed,    the    ALJ     found    "petitioner        was    not

physically injured" in any of these incidents.                     In the first

incident, the adolescent girl's punch and slap resulted in just

"a little bit of a stomachache."                Even if it was a physical

injury, it was minor and lasted only a few minutes.                         In the

second incident, the adolescent boy "kind of" pushed and shoved

her shoulders with his hands.            In the third incident, another

adolescent boy held petitioner's hands behind her back for a few

seconds.      She    concededly   was    not    physically    injured       in   the




                                        12                                 A-5028-14T1
second      or   third      incident    and     did    not       seek   or    need    medical

treatment in any of the incidents.

      Such minor physical contacts with little or no physical

injury, only the punch's minor and temporary effects, would not

themselves meet the Richardson standard for a disabling injury.

Under    Richardson,          "an     applicant        for       accidental        disability

benefits must meet 'an extraordinarily high threshold that culls

out   all     minor    injuries;       all     major    injuries        that       have   fully

resolved; all partial or temporary disabilities; and all cases

in which a member can continue to work in some other capacity.'"

Patterson, supra, 194 N.J. at 43 (quoting Richardson, supra, 192

N.J. at 195).

      Here, as the ALJ found, petitioner's "application is solely

based    on      mental     diagnoses."            Thus,     she    must      rely    on     her

"permanent mental disability as a result of a mental stressor,"

rather than the minor, temporary physical effects.                                 Id. at 33.

Therefore, she was required to meet the Patterson requirement.

      Petitioner           contends     she    need        not     meet      the    Patterson

requirement       because      there     was    physical         contact.           She   cites

language in Patterson favoring her position.                            In Patterson, the

Court    stated       it    "ha[s]     been    asked       to    determine         whether   an

applicant who has suffered a permanent mental disability as a

result of a mental stressor, without any physical impact, can be




                                              13                                      A-5028-14T1
considered       to    have    experienced           a     'traumatic     event.'"       Ibid.

"The only issue is whether [a permanent mental] injury will be

recognized as a basis for accidental disability if it is caused

by an exclusively psychological trauma."                          Id. at 44-45; see id.

at 43.     The Court held "permanent mental injury caused by a

mental    stressor         without       any    physical      impact      can    satisfy   the

Richardson standard."                Id. at 48.              The Court first ruled "a

member    suffering         from     a    so-called         mental-mental       injury     must

satisfy    the    standards         we    recently         enunciated     in    Richardson."

Id. at 33-34.2            The Court added "to obtain accidental disability

benefits    for       a    mental    injury         precipitated     by    an    exclusively

mental     stressor,          a     member          must     satisfy"      the     Patterson

requirement.          Id. at 34, 50.

     However,         in    Patterson          it    was    not   clear    the    Court    was

restricting its new requirement to such situations, rather than

simply referring to the issue before it — three members whose

mental disabilities were caused exclusively by mental stressors.

Moreover, the Court applied the requirement to mental disability



2  The Court noted "[t]he accidental disability statutes
themselves do not expressly include the mental-mental category,"
but that workers' compensation cases recognized "the so-called
mental-mental category of compensable injury."        Patterson,
supra, 194 N.J. at 45-47 (quoting Brunell v. Wildwood Crest
Police Dep't, 176 N.J. 225, 243 (2003) (defining mental-mental
as "cases in which a purely mental stimulus results in emotional
or nervous injury")).



                                                14                                   A-5028-14T1
"without any physical impact," a term encompassing situations

where there was no physical injury or only minor or temporary

physical injury.      Id. at 33, 48.

       In any event, the Court's decision in Russo made clear the

Patterson requirement applies to members whose mental disability

resulted from mental stressors accompanied by temporary physical

injury.    As set forth above, the Court found Officer Russo was

physically injured by the fire's heat and smoke, which caused

him pain and breathing difficulties.            Russo, supra, 206 N.J. at

18-22.     The Court emphasized "Russo experienced a qualifying

event insofar as he was ordered into a burning building so full

of intense heat and smoke that his uniform was singed," and, "in

fact, he was hospitalized for smoke inhalation" overnight.                   Id.

at    33-34.   The    Court   viewed       Russo's   mental    disability     as

deriving in part from physical stressors and physical injury.3

       Nonetheless,   the   Supreme    Court    required      the   physically-

injured Russo to meet the Patterson requirement.               Id. at 18, 33-

35.    The Court ruled "the objective reasonableness standard of



3  The Court rejected the suggestion that Russo's mental
disability "did not directly result from the horrific fire
incident, but from 'guilt feelings' over the victim's death."
Russo, supra, 206 N.J. at 34. Rather, the Court found "[i]t was
as a result of the fire and the confluence of events it
generated, including the death of the victim and the relatives'
accusations, that Russo was rendered permanently mentally
disabled." Id. at 34-35.



                                      15                               A-5028-14T1
Patterson has been met" both because of the threat of death and

serious     bodily    injury    to    Russo       himself    and    because    "Russo

clearly satisfied the other Patterson standard . . . [as] he

experienced a terrifying event that presented 'a serious threat

to the physical integrity of another person,'" namely the fire's

threat to the victim.          Id. at 33-34.         Thus, the Court found that

"Russo    sustained    his     burden,"      that    the    incident     "objectively

satisfied Patterson," and that Russo's "circumstances plainly

satisfied both Patterson and Richardson."                   Id. at 34-35.

      Indeed, the Court in Russo would have had no need to engage

in the above analysis if it believed the Patterson requirement

only applied to members whose mental disability resulted solely

from mental stressors unaccompanied by physical injury.                             The

Court could have simply stated Patterson did not apply to Russo

because of his temporary physical injuries.                    Instead, the Court

explained at length both the nature of the Patterson requirement

and   how     Russo    carried        his        burden    under    the     Patterson

requirement.     Id. at 18-19, 31-35.

      Moreover, the Court in Russo reiterated and emphasized the

necessity of applying the Patterson requirement to members like

Russo (and petitioner) who claim mental disability.                        The Court

stated: "We adopted that standard to assure the bona fides of

claimed     mental    injuries       and    to     ameliorate      the    problem    of




                                            16                                A-5028-14T1
subjectivity inherent in mental claims."                 Id. at 31 (citing

Patterson, supra, 194 N.J. at 50).

               "In most physical disability claims, medical
               analysis quickly goes beyond the subjective
               statement by the patient to clinical and
               laboratory tests by the physician . . . .
               In   psychiatric    disability    claims,   by
               contrast, medical analysis to a greater
               degree   is   analysis   of   the   subjective
               statement of the patient."      Thus, in the
               context   of   psychological   injuries,   the
               proofs related to the traumatic nature of an
               event and the causal relationship between
               event and injury may be more problematic
               than in the case of a physical event. As a
               result the boards have expressed legitimate
               concerns about becoming bogged down in
               litigation over idiosyncratic responses by
               members to inconsequential mental stressors.

               [Ibid. (quoting Patterson, supra, 194 N.J.
               at 48-49 (citation omitted)).]

       "In response, [the Court] established a high threshold for

the    award     of    accidental   disability   benefits"      in    Patterson.

Ibid.          "Satisfying    Patterson     eliminates    the        problem    of

'idiosyncratic responses by members to inconsequential mental

stressors.'"          Id. at 32 (quoting Patterson, supra, 194 N.J. at

49).

       Thus, the Supreme Court assigned an important role to the

Patterson requirement – to prevent idiosyncratic and subjective

claims of mental disability from crossing the high threshold for

the award of accidental disability benefits.              The important and

necessary purpose of the Patterson requirement is served by its



                                       17                                A-5028-14T1
application as in Russo to claims based on mental disability due

to mental stressors even if accompanied by minor or temporary

physical injuries.

       Here, for example, there were no clinical or laboratory

tests of petitioner's minor and temporary physical complaint.

Rather, her subjective statements provided the sole basis for

the description of her mental disability and the factual basis

for her psychiatrist's testimony.                     Id. at 31.       That made the

traumatic nature of the incidents and the causal relationship

between the incidents and her claimed injury more problematic.

Ibid.      Applying     the    Patterson           requirement    to   petitioner     and

similar    claimants     for       mental      disability        properly     weeds   out

"idiosyncratic    responses"            and   "limit[s]     accidental        disability

recovery to stressors sufficient to inflict a disabling injury

when      experienced         by    a     reasonable        person       in     similar

circumstances."         Patterson, supra, 194 N.J. at 49-50; accord

Russo, supra, 206 N.J. at 32.

       As the Court recognized in Patterson, supra, "a traumatic

event giving rise to a mental disability, like PTSD, may . . .

involve physical impact."            194 N.J. at 45.         In Russo, supra, the

Court decided such claims of mental disability had to satisfy

the Patterson requirement.               To rule otherwise would allow such

mental disability claims to escape the objective test the Court




                                              18                                A-5028-14T1
required     to       avoid     "the     problem        of     subjectivity"              and

"idiosyncratic        responses."          206     N.J.      at       31-32     (quoting

Patterson, supra, 194 N.J. at 49, 50).

      Accordingly, under our Supreme Court's decision in Russo,

petitioner must satisfy the Patterson requirement.                        However, she

argues she is not required to do so under the Appellate Division

decision   in     Caminiti.        However,      Caminiti,        supra,       failed      to

recognize the effect of Russo's application of the Patterson

requirement to a member suffering both temporary physical injury

and disabling mental injury.               431 N.J. Super. at 4.                Instead,

Caminiti stated "[t]he Patterson standard is inapplicable where

a petitioner suffers both a physical and psychiatric injury,"

and   "[t]he      Board's       analysis       should     have        ended     with       an

application of the Richardson factors."                 Id. at 14, 21.

      Those statements in Caminiti contravene our Supreme Court's

decision in Russo, supra, that the Patterson requirement was

applicable      to     Russo,     who    suffered       both      a     physical          and

psychiatric injury.           206 N.J. at 34.

      In any event, petitioner's case is clearly distinguishable

from Caminiti, where the member's physical injury created a risk

of death and required traumatic treatment.                   Officer Caminiti was

subduing a violent intravenous drug user when a needle in the

user's   shirt       pierced    the    officer's    finger        "from       the    bottom




                                          19                                        A-5028-14T1
through to the nail."      Caminiti, supra, 431 N.J. Super. at 7.

The user, who had track marks all over his arms, said: "I'm

sorry.    I just used it."     Id. at 8.      Caminiti was immediately

afraid he was fatally infected with the AIDS virus.         Ibid.

    Other officers tried to squeeze the blood out of Caminiti's

finger and ordered him to go to the hospital.           Ibid.       There,

doctors forbade him from having any sexual relations with his

wife or letting his saliva contact his children for six months.

Ibid.     The doctors were unable to determine if Caminiti was

infected, and prescribed "'the AIDS cocktail,'" telling him it

"'could   possibly   prevent   [him]   from   contracting   AIDS,'"    but

"would make him 'deathly ill.'"        Id. at 8, 9.   While taking the

AIDS cocktail,

           [h]e was constantly vomiting and became
           dehydrated.      Eventually   he obtained   a
           prescription for a drug given to cancer
           patients   to   counteract   the effects   of
           chemotherapy and lessen the nausea.       The
           medication also made him "jittery" and
           unable to concentrate. The doctor's warning
           concerning the physical effects of the
           medications did not prepare him for the
           emotional   and    psychological  trauma   he
           experienced.

           [Id. at 9.]

Caminiti became "mentally incapacitated."       Id. at 22.

    In ordering accidental disability benefits for Caminiti, we

stressed that, "[i]n addition to the physical impact of the




                                  20                            A-5028-14T1
potentially lethal needle prick, appellant endured many weeks of

physical discomfort associated with the medications prescribed

to prevent the transmission of HIV."                Id. at 21.     "The treatment

created   specific,     medically         anticipated,    and    extremely     harsh

effects on his body that were similar to the effects experienced

by   cancer    patients     who    undergo       chemotherapy    after   surgery."

Ibid.

      We emphasized "[t]his was not an officer who accidentally

stuck   himself    on   a   straight       pin    while   frisking   a   suspect's

clothes and was treated with a band-aid or experienced a minor

infection at the site."           Ibid.

              To the contrary, the medical effect of the
              event was comparable to the experience of
              surgical      intervention     or     extended
              hospitalization. It triggered serious bouts
              of   pharmacological    intervention   and   a
              prolonged period of physical discomfort and
              recovery.    Simply stated, the record does
              not   support    the  Board's   finding   that
              appellant's physical injury was "minor."

              [Ibid.]

      Unlike Caminiti, petitioner suffered little or no physical

injury and required no medical treatment, hospitalization, or

medication.       The   physical      effect       of   the   "little    bit   of   a

stomachache" was temporary and minor and no greater than a pin

wound requiring a band-aid and resulting in minor infection,

which Caminiti was careful to distinguish.                    Her physical effect




                                           21                              A-5028-14T1
could not compare with Caminiti's potentially fatal injury and

hellish    treatment.     Even      if   Caminiti's     physical     injury    and

treatment was sufficient to justify not applying the Patterson

requirement, petitioner experienced neither physical injury nor

treatment, and had to meet the Patterson requirement.

    Accordingly, petitioner had to show her mental disability

"result[ed] from direct personal experience of a terrifying or

horror-inducing event that involves actual or threatened death

or serious injury, or a similarly serious threat to the physical

integrity of the member or another person."                   Russo, supra, 206

N.J. at 18 (quoting Patterson, supra, 194 N.J. at 34).

                                         C.

    We agree with the ALJ and the TPAF Board that petitioner

failed to meet the Patterson requirement.                     Petitioner's three

separate incidents involved an adolescent girl punching her and

slapping   her   face;   an   adolescent        boy   "kind    of"   pushing   and

shoving her shoulders with his hands and spitting on the floor;

and an adolescent boy placing her hands behind her back for a

few seconds, then swinging and missing.                In the first incident,

petitioner experienced only "a little bit of a stomachache,"

which the ALJ found was not a physical injury and which in any

event was minor and temporary.                Petitioner admittedly was not

physically    injured    in   the    second     or    third    incidents.      She




                                         22                              A-5028-14T1
neither needed nor sought medical treatment after any of the

incidents.        In    each   incident,             petitioner       was   accompanied      by

teacher's aides who quickly assisted petitioner in removing the

student.      Considering          the    totality        of    the    circumstances,        we

agree with the ALJ and the Board that these three incidents,

whether considered individually or collectively, failed to meet

the Patterson requirement.

      Petitioner        contends         the        incidents    were       terrifying      and

horror-inducing for her.                 However, her subjective views do not

satisfy "the objective reasonableness standard of Patterson."

Id. at 33.        None of the incidents here were "a terrifying or

horror-inducing event that involves actual or threatened death

or serious injury, or a similarly serious threat to the physical

integrity of the member or another person."                             Patterson, supra,

194   N.J.   at    50    (emphasis        added).         The    Court      "impose[d]      the

aforementioned          limitations            to     assure     objectivity          in    the

analysis."    Ibid.

      Regarding        the   third       incident,        petitioner's         psychiatrist

opined that, while her arms were behind her back, it was a

"potentially life threatening situation" because she "could have

been seriously injured" or "killed in that position."                              However,

her   arms   were       no   longer       behind        her     back    when    the    swings

occurred,    and       she   was    able        to    dodge     them.        Moreover,      the




                                                23                                    A-5028-14T1
psychiatrist conceded he did not even know the adolescent's age,

let alone strength.        Thus, "the facts of record" do not show

that    this   third    incident    was     life   threatening,       unlike   the

burning building in Russo.           Cf. Russo, supra, 206 N.J. at 33.4

Moreover, the ALJ and the Board did not find that the third

incident involved threatened death or serious injury.

       Petitioner notes she was diagnosed with PTSD.              However, the

diagnostic criteria for PTSD are not identical to the Patterson

requirement.       In   particular,    our     Supreme   Court    requires     the

member show the incident involved "actual or threatened death or

serious injury, or a similarly serious threat to the physical

integrity of the member or another person."                 Patterson, supra,

194 N.J. at 50 (emphasis added); cf. id. at 49 (setting forth

the    DSM-IV-TR   diagnostic      criteria,    which    omit   the   emphasized

words).    Here, the incidents did not involve threatened death or

serious injury or a similarly serious threat to petitioner's

physical integrity.

       More importantly, the Supreme Court in Patterson and Russo

did not hold that any employee who obtains a PTSD diagnosis

qualifies for accidental disability benefits.               In Patterson, the


4 The dissent adds "that had one or more of the three swings [by
the fifteen-year-old] landed on petitioner's head, petitioner
could have suffered traumatic brain injury, fractures, or
sensory damage."   Post at __ (slip op. at 7).    However, there
was no such evidence before the ALJ.



                                       24                                A-5028-14T1
Court did not equate a diagnosis of PTSD with the Patterson

requirement; rather, it simply used the history and criteria of

PTSD     as       a     "backdrop"       showing      there         could     be     "a      causal

relationship between certain delineated traumatic events and a

resultant mental disorder."                   Id. at 40-42, 49.              In Russo, supra,

Russo was diagnosed with PTSD.                      206 N.J. at 20-21.               Rather than

treating that diagnosis as decisive, the Court did not even

mention Russo's PTSD diagnosis in its analysis of why he met the

Patterson requirement.                 Id. at 33-35.

       In any event, it is the Board, not a member's psychiatrist,

which        determines         whether       the    incident             meets     "Patterson's

objective reasonableness standard."                       Id. at 33.          The ALJ and the

TPAF     Board         did     not    adopt    the     conclusion            of     petitioner's

psychiatrist that "any of the assaults that [she] suffered would

cause a reasonable person in her circumstances [to] suffer a

disabling injury."                   Further, the psychiatrist's hypothesizing

about what a reasonable person would do cannot change whether or

not     "a    member          has    experienced      a     qualifying            incident    —    a

'terrifying           or    horror-inducing         event      that       involves    actual      or

threatened            death    or    serious    injury,        or     a    similarly      serious

threat       to       the    physical    integrity        of    the       member     or   another

person.'"             See id. at 25-27, 31-33 (quoting Patterson, supra,

194 N.J. at 50).




                                                25                                        A-5028-14T1
       The failure of petitioner's incidents to meet that standard

is illustrated by the Supreme Court's dispositions of the three

appeals in Patterson.          Petitioner feared being hit by an angry

adolescent, but the Court held Patterson's fear of being hit by

an    angry   police    sergeant     "simply    did    not       involve    actual    or

threatened     death     or   serious    injury       to    Patterson's       physical

integrity     and      thus   failed    to     vault       the     traumatic       event

threshold."        Patterson, supra, 194 N.J. at 51.                 The adolescent

threatened to "kick [her] ass," but that pales by comparison to

the death threats and the gang member's threats to rape and

murder considered in Patterson.           Id. at 52-53.

       Petitioner's      incidents     also    bore    no    resemblance       to    the

traumatic events the Supreme Court in Russo found satisfied the

Patterson     requirement.       The    Court    stressed         that    Russo,    "was

ordered into a burning building," where "[t]he intensity of the

fire terrified and disoriented Russo, singed his uniform, and

sent him to the hospital overnight for smoke inhalation," which

the Court viewed as a life-threatening situation.                        Russo, supra,

206    N.J.   at   33-34.     Moreover,       the   fire     also    presented       "'a

serious threat to the physical integrity of another person' —

the victim, who suffered while crying out for help that Russo

was unable to provide and who ultimately died as a result of the




                                        26                                     A-5028-14T1
fire," after which "the victim's family heaped scorn on Russo

and blamed him for their relative's death."                 Id. at 34.

    Nor     did   petitioner's         incidents      resemble      the   traumatic

experiences involved in the only other published case applying

the Patterson requirement.         See Hayes v. Bd. of Trs. of Police &

Firemen's Ret. Sys., 421 N.J. Super. 43 (App. Div. 2011).                          In

1998, after Officer Hayes and other officers tried to stop a

stolen car, it "'ran over' one of the responding officers," and

police "responded with gunfire, severely injuring the unarmed

teenage     driver      and     killing        his    fifteen-year-old       female

passenger" in a highly-publicized, controversial shooting.                        Id.

at 47.     In a 2001 incident, while shots were being fired, Hayes

rescued a wounded officer whom she discovered "was her younger

brother,    who   had   been    shot     in    the   face   and   neck.     [Hayes]

cradled her brother in her arms, certain he was going to die, as

he lay on the ground bleeding profusely."                   Ibid.    Subsequently,

Hayes "learned [that] a 'hit' had been put out on her by a

Trenton gang," and that "the driver of the vehicle involved in

the 1998 shooting had been released from prison" and might come

for her.    Id. at 48.

    Further, petitioner's incidents do not rise to the level of

the examples given in Patterson, supra: "Under that standard a

permanently    mentally       disabled    policeman     who   sees    his   partner




                                          27                                A-5028-14T1
shot;    a    teacher       who    is     held      hostage       by    a    student;       and    a

government lawyer used as a shield by a defendant all could

vault    the       traumatic       event       threshold."              194       N.J.    at     50.

Petitioner was not held hostage by a student.                                     Rather, in a

classroom      containing          several       teacher's        aides,      a    student       had

petitioner's hands behind her back for a few seconds until he

let go and was removed from the room by the teacher's aides.                                      As

the ALJ found, the incidents, "although undoubtedly distressing,

did not constitute a terrifying or horror-inducing event in line

with the examples given by the Patterson Court."

    We        do     not     question          the    mentally-disabling                  reaction

petitioner had to these incidents.                      However, Patterson imposed

an "objective standard[]" based on the "the character of an

event    rather      than"       the     reaction     of     an    individual            claimant.

Ibid.    By adding the Patterson requirement, our Supreme Court

"achieve[d]        the     important       assurance       that        the   traumatic         event

posited as the basis for an accidental disability pension is not

inconsequential            but     is     objectively         capable         of    causing        a

reasonable person in similar circumstances to suffer a disabling

mental       injury."            Russo,    supra,      206        N.J.       at    18     (quoting

Patterson,         supra,    194        N.J.   at    34).         "Satisfying            Patterson

eliminates the problem of 'idiosyncratic responses by members to




                                               28                                         A-5028-14T1
inconsequential       mental       stressors[.]'"           Id.    at    32     (quoting

Patterson, supra, 194 N.J. at 49).

      Here,     the   ALJ      found     petitioner's      mental       disability      in

response   to    these      incidents       was   "the    very    definition      of    an

idiosyncratic response."               The Board affirmed.              We cannot say

that finding was arbitrary, capricious, or unreasonable.                             While

petitioner's     idiosyncratic           response    entitled      her    to   ordinary

disability      benefits,         it     failed   to     satisfy      the      Patterson

requirement for accidental disability benefits.

      Before we conclude discussion of the Patterson standard, we

address three arguments not raised by petitioner but raised by

the dissent.      First, the dissent asserts the ALJ replicated the

error in Russo.       We disagree.

      In Russo, the PFRS Board found Russo's "'disability did

result   from    direct        personal     experience      of    a     terrifying      or

horror-inducing event that involved actual or threatened death

or serious injury, or a similarly serious threat to the physical

integrity of [Russo] or another person.'"                   Id. at 24; see id. at

25.   Despite finding that Russo "experienced a Patterson-type

horrific      event,"       the     Board     then       found    "the       event     was

'inconsequential'        and      'not    objectively      capable      of    causing    a

reasonable person in similar circumstances to suffer a disabling




                                            29                                  A-5028-14T1
mental injury.'"     Id. at 18; see id. at 24-25.             Our Supreme

Court ruled:

           [T]he [PFRS] Board went astray in [Russo's]
           case in failing to recognize that once a
           member has experienced a qualifying incident
           — a 'terrifying or horror-inducing event
           that involves actual or threatened death or
           serious injury, or a similarly serious
           threat to the physical integrity of the
           member or another person' — the objective
           reasonableness standard of Patterson has
           been met.

           [Id. at 33 (quoting Patterson, supra, 194
           N.J. at 50).]

    By contrast, the ALJ did not find a qualifying event and

then fail to recognize the dispositive nature of that finding.

Rather, the ALJ found no qualifying event had occurred.            The ALJ

began by recognizing that "'[t]he disability must result from

direct personal experience of a terrifying or horror-inducing

event   that   involves    actual   or   threatened   death   or   serious

injury, or a similarly serious threat to the physical integrity

of the member or another person.'" (quoting Patterson, supra,

194 N.J. at 34).          The ALJ cited the examples of qualifying

events cited in Patterson, supra, 194 N.J. at 48-50,5 and ruled:



5 The dissent criticizes the ALJ for referencing what the Supreme
Court in Patterson called the "relevant statutory incidents
under N.J.S.A. 40A:14-196."    Patterson, supra, 194 N.J. at 49.
However, the ALJ simply noted: "Although these examples are law-
enforcement specific, the Patterson Court used them to suggest
the quality of traumatic event that might be expected to result
                                                      (continued)


                                    30                             A-5028-14T1
"I   CONCLUDE      that     [petitioner]         does        not   meet    the      additional

requirements       .    .   .    enunciated         in   Patterson"        because        "[t]he

circumstances          of   the       three      incidents         experienced        by     the

petitioner, although undoubtedly distressing, did not constitute

a terrifying or horror-inducing event in line with the examples

given by the Patterson Court."

       Only then did the ALJ add: "In other words, the stressors

were    not    sufficient         to      inflict        a    disabling         injury      when

experienced by a reasonable person in similar circumstances."

That echoed the Supreme Court's own language: "Put another way,

by   our   enunciation          [of    the    Patterson        requirement],         we    limit

accidental      disability            recovery      to       stressors         sufficient     to

inflict    a   disabling         injury      when    experienced          by    a   reasonable

person in similar circumstances."                   Id. at 50.

       The ALJ reiterated: "I cannot conclude that petitioner here

experienced a terrifying or horror-inducing event or events that

would have caused a reasonable person in similar circumstances

to   suffer    a   disabling          mental     injury."           That       resembled     the

Court's    statement        in    Patterson:        "a   qualifying        horrific        event


(continued)
in mental injury under the various public-sector pension plans."
The ALJ's comment reflected the Supreme Court's assessment of
N.J.S.A. 40A:14-196: "To be sure, [its] categories are law-
enforcement specific," but it "sheds light on the meaning of the
term 'traumatic event' in the accidental disability statutes."
Id. at 45, 49.



                                              31                                      A-5028-14T1
must be objectively capable of causing a reasonable person in

similar circumstances to suffer a disabling mental injury."                            Id.

at 34.

       The ALJ briefly posited that "[a] reasonable teacher might

have   found     the   incident    upsetting         or   disturbing          [at]   being

pushed     and   shoved,    or    grabbed."           The   ALJ        then    continued

examining the nature of the incidents: "The petitioner was not

physically injured and there were no weapons brandished at or

near her or even involved in these incidents.                            The physical

trauma   that     petitioner      described         was   minimal[.]"           The    ALJ

properly    distinguished        petitioner's        case   from        the    "hostage"

example given by the Supreme Court.                  See Russo, supra, 206 N.J.

at 31 (quoting Patterson, supra, 194 N.J. at 50).6                             The ALJ's

brief discussion of the reasonable teacher, while unnecessary,

was not "clearly capable of producing an unjust result" given

her proper application of the correct standard.                    R. 2:10-2.

       Second, the dissent asserts petitioner met the Patterson

requirement      due   to   her    lack        of   training      in     dealing      with

physically disruptive students, and cites Russo.                         We note that

the    Supreme    Court     mentioned      the       PFRS   "Board       should       have


6 The dissent asserts the ALJ minimized the third incident by
saying the adolescent "grabbed" petitioner's arms. However, the
ALJ also stated the adolescent "yanked them behind her back."
Moreover, petitioner testified only that the adolescent "had my
hands behind my back."



                                          32                                     A-5028-14T1
recognized that Russo experienced a qualifying event" in part

because "he had no training or equipment for such an event."

Id.   at   33.     However,   the    Supreme    Court       in    Russo    primarily

addressed the role of training under "Richardson's 'undesigned

and   unexpected'       standard,"    finding        that        Russo    met   that

Richardson standard due to his lack of firefighting training.

Id. at 33-35.7

      Even assuming an employee's training can be considered in

determining if an incident meets "the objective reasonableness

standard of Patterson," petitioner's lack of training does not

convert any of the three incidents into a "terrifying or horror-

inducing event that involve[d] actual or threatened death or

serious injury, or a similarly serious threat to the physical

integrity of the member or another person."                  Id. at 33 (quoting

Patterson, supra, 194 N.J. at 50).

      Third, the dissent asserts the Board's determination is far

afield     from   the   historical    requirements      established          several

decades     ago   by    the   Legislature      for    accidental          disability

benefits.     However, it was not until 2008 that the Supreme Court

in Patterson, supra, held that "an applicant who has suffered a



7 As set forth below, we find petitioner's lack of training
helped her meet that Richardson standard. We need not address
our dissenting colleague's additional comments regarding that
standard.



                                      33                                    A-5028-14T1
permanent mental disability as a result of a mental stressor,

without any physical impact," could qualify for an accidental

disability retirement.    194 N.J. at 33.         The Court recognized it

was necessary to add "a new test" in order "to assure the bona

fides of claimed mental injuries[,] to ameliorate the problem of

subjectivity inherent in mental claims," and to "eliminate[] the

problem of 'idiosyncratic responses.'"            Russo, supra, 206 N.J.

at 31-32 (quoting Patterson, supra, 194 N.J. at 49).              The Court

thus "established a high threshold for the award of accidental

disability benefits" based on claims of mental disability.               Id.

at 31.

    Finally, it is crucial to remember that we are neither the

factfinder nor the administrative agency charged with making the

determination whether the threshold has been met.                 Absent a

misinterpretation   of   the   statute    or   case   law,   an   appellate

court's "review of administrative agency action is limited," and

the Board's "'decision will be sustained unless there is a clear

showing that it is arbitrary, capricious, or unreasonable, or

that it lacks fair support in the record.'"           Id. at 27 (citation

omitted).    Petitioner    failed    to    make    the   requisite    clear

showing.




                                    34                             A-5028-14T1
                                          IV.

      As the Supreme Court stated in Russo, "Patterson is the

threshold that must be met for further inquiry to be warranted."

Id. at 32.       Nonetheless, we also consider petitioner's claim

that these incidents were not "undesigned and unexpected" under

Richardson, supra, 192 N.J. at 212.              The ALJ and the Board found

the incidents were not undesigned or unexpected because a high

school health and physical education teacher should expect to

experience such incidents.

      However,     in    Richardson,      our   Supreme   Court   rejected    the

similar argument "that because subduing an inmate is part of the

anticipated work of a corrections officer and was not unexpected

or   unintended,      Richardson       cannot   satisfy   the   traumatic   event

standard."      Id. at 213.           "That is a misreading of the statute,

which requires that the traumatic event occur 'during and as a

result of the performance of [the member's] regular or assigned

duties.'"    Ibid.       The Court noted that under prior statutes the

courts long "defined 'accident' in accordance with its ordinary

meaning — as 'an unlooked for mishap or untoward event which is

not expected or designed.'"                Id. at 197 (citations omitted).

The Court ruled that under the current statutes "a traumatic

event is essentially the same as what we historically understood

an   accident    to     be   —   an    unexpected   external    happening    that




                                          35                            A-5028-14T1
directly causes injury and is not the result of pre-existing

disease alone or in combination with work effort."                  Id. at 212;

see id. at 214.

       Richardson gave examples of physically traumatic events,

occurring during ordinary work effort, which were "undesigned

and    unexpected":   "A   policeman     can   be    shot   while    pursuing      a

suspect; a librarian can be hit by a falling bookshelf while re-

shelving books; a social worker can catch her hand in the car

door    while   transporting    a   child      to    court."       Id.    at    214.

Similarly, a "gym teacher who trips over a riser and is injured

has satisfied the standard."          Id. at 213.

       The Board cites the job description, which states a health

and    physical   education    teacher      "[e]stablishes     and       maintains

standards    of   pupil    behavior    needed       to   provide    an    orderly,

productive      learning   environment."            However,   there      was    no

evidence it was a designed and expected part of petitioner's job

that she be punched, slapped, pushed, shoved, restrained, or

threatened with physical harm by students.                Thus, the incidents

were undesigned and unexpected under the Richardson test.8




8 Richardson, supra, rejected a prior test requiring the member
to show "his injuries were not induced by the stress or strain
of the normal work effort." 192 N.J. at 192. Even under that
test, we observed:

                                                                     (continued)


                                       36                                 A-5028-14T1
    The   ALJ    concluded   the    assaults   were   not   undesigned     and

unexpected on the premise that "[i]t is not unusual for [special

education] students to become distressed and upset in class or

to act out with others.       The petitioner should have anticipated

that such conduct could or would occur in a physical education

class of adolescents."       However, no evidence was introduced to

support   that   premise.     In    any   event,    "an   accident   can    be

'undesigned     and   unexpected'   under   the    Richardson   tests     even

though it may be concluded in retrospect that the employee could

have anticipated the risk of such an accident and taken steps to



(continued)
          having to break up fistfights among students
          in a school corridor and then suffering the
          physical or emotional sequelae thereof are
          [not] part of the "stress or strain of the
          normal work effort" of a teacher. It may be
          part of the stress or strain of the normal
          work effort of a policeman or a security
          guard, but we do not regard the hazards of
          combat as part of the normal stress of
          public school educators.

           [Pushko v. Bd. of Trs. of Teachers' Pension
           & Annuity Fund, 208 N.J. Super. 141, 145
           (App. Div. 1986).]

Moreover, under that test our Supreme Court found that while
corrections officers must subdue inmates, "it is not part of the
stress or strain of the 'normal' work effort of a corrections
officer to be violently assaulted by an inmate.      Corrections
officers are not hired to be punching bags."    Gable v. Bd. of
Trs. of Pub. Emps. Ret. Sys., 115 N.J. 212, 224 (1989). Though
these cases under the prior test are not dispositive, they are
instructive.



                                     37                              A-5028-14T1
avoid it."       Brooks v. Bd. of Trs., Pub. Emp. Ret. Sys., 425 N.J.

Super.    277,     284   (App.    Div.     2012)     (finding   undesigned       and

unexpected a school custodian's injury when the students helping

him carry a 300-pound weight bench dropped their side of the

weight bench).

       The Supreme Court added in Russo that a member's training

must be considered:

            [A]n employee who experiences a horrific
            event which falls within his job description
            and for which he has been trained will be
            unlikely   to   pass   the   "undesigned   and
            unexpected" test.     Thus, for example, an
            emergency medical technician who comes upon
            a   terrible    accident    involving    life-
            threatening injuries or death, will have
            experienced a Patterson-type horrific event,
            but    will    not    satisfy     Richardson's
            "undesigned and unexpected" standard because
            that is exactly what his training has
            prepared him for.

            [Russo, supra, 206 N.J. at 33.]

       In Russo, Russo's role in the house fire was "undesigned

and unexpected" because he "was trained and equipped as a police

officer, not as a firefighter."               Id. at 24, 34.      We have since

held,    because    an   engine    company      firefighter     was    trained   to

deploy hoses, and his "training had not prepared him to break

into    burning    buildings     without      the   battering   rams    and   other

specialized equipment used by the truck company," an incident

where he had to kick in a door to rescue victims trapped inside




                                         38                               A-5028-14T1
a burning building was undesigned and unexpected.                 Moran v. Bd.

of Trs., Police & Firemen's Ret. Sys., 438 N.J. Super. 346, 355

(App. Div. 2014).

      Being     assaulted     was   not      part    of     petitioner's    job

description or training.         She had a certification allowing her

to teach adaptive special physical education, but there was no

evidence   she    received    training      about   handling   violence     from

special needs students.        After the first incident, she requested

training   on    how   to   restrain   students,      but   her   request   was

denied.

      Therefore, the Board erred in concluding the incidents were

not   undesigned    and     unexpected.      However,     because   petitioner

failed to meet the Patterson requirement, the Board properly

rejected her claim for accidental disability benefits.9

      Affirmed.




9 Thus, we need not resolve whether petitioner was disabled as "a
direct result of" the incidents, as required by Richardson,
supra, 192 N.J. at 212.



                                       39                             A-5028-14T1
________________________________________

OSTRER, J.A.D., dissenting.

       I concur with, and join in, my colleagues' determination

that the Patterson objective reasonableness test applies to this

case, in which petitioner suffered both mental injury and minor

physical injury.         I part company with my colleagues because I

believe    petitioner        met   that    test,       and    the    Board    erred    in

reaching the opposite conclusion.                     Thus, I dissent from Part

III-C of the majority opinion.

       Since the Board adopted the ALJ's decision, I look to the

ALJ's    reasoning      to   explain      the    Board's      result     here.       That

reasoning included multiple reversible errors.

                                           1.

       Contrary to Russo, the ALJ required petitioner to satisfy

more    than    the     Patterson         standard      by     evaluating          whether

petitioner's response to the assault against her was reasonable

for    similarly      situated     teachers.          Then,    applying      the    wrong

standard, the ALJ found that petitioner failed in that showing

without adequate support in the record.

       The purpose of the Patterson objective test was to allay

concerns    regarding        the   subjectivity        of    psychological         "proofs

related    to   the    traumatic      nature     of    an    event   and     the    causal

relationship     between      event    and      [mental]      injury."       Patterson,
supra, 194 N.J. at 48.              The Court achieved this by focusing its

legal standard on the underlying event.                              The Patterson test is

satisfied     upon     a    showing       that       the    petitioner          experienced         a

"terrifying     or     horror-inducing              event       that       involves    actual       or

threatened     death       or     serious       injury,         or     a    similarly      serious

threat   to    the     physical      integrity             of    the       member     or   another

person."       Id. at 50.           The Court in Patterson noted that by

applying     its   definition        of     a    qualifying            incident,       the    Court

"assure[d] that the traumatic event is objectively capable of

causing a permanent, disabling mental injury to a reasonable

person under similar circumstances."                       Ibid.

    Accordingly,            the    "terrifying         and        horror-inducing            event"

standard already incorporates the concern that the injury is

caused by an event that is "objectively capable of causing a

reasonable person in similar circumstances to suffer a disabling

mental injury."         Id. at 34.          As the Court in Russo highlighted,

"once    a    member       has    experienced         a     qualifying          incident        —    a

'terrifying     or     horror-inducing              event       that       involves    actual       or

threatened     death       or     serious       injury,         or     a    similarly      serious

threat   to    the     physical      integrity             of    the       member     or   another

person' — the objective reasonableness standard of Patterson has

been met . . . ."                See Russo, supra, 206 N.J. at 33 (quoting

Patterson, supra, 194 N.J. at 50) (noting that the Board "went




                                                2                                          A-5028-14T1
astray" in failing to recognize this concept).            At that point, a

petitioner need only satisfy the Richardson factors to merit an

accidental disability pension.        Ibid.    The Board must not try to

determine separately, untethered from the Patterson definition

of a qualifying incident, whether an event was "inconsequential"

or   "objectively    capable    of   causing   a   reasonable   person        in

similar circumstances to suffer a disabling injury."            Id. at 18.

Satisfying the definition of a qualifying incident is all that

is required.

      As the PFRS Board did in Russo, the TPAF Board here "went

astray"   by   shifting   its    focus    from     the   definition      of    a

qualifying event.1    In support of its finding that petitioner did

not experience a terrifying or horror-inducing event, the ALJ

relied on her independent views of how a "reasonable teacher"

might react:

                In other words, the stressors were not
           sufficient to inflict a disabling injury
           when experienced by a reasonable person in
           similar circumstances.     I cannot conclude
           that    petitioner    here    experienced  a
           terrifying   or   horror-inducing   event or
           events that would have caused a reasonable


1 The majority finds a meaningful distinction between the present
case and Russo, insofar as the Board in Russo found that the
event was terrifying and horror-inducing, but still failed
Patterson.    I am unpersuaded.    In my view, the ALJ's error
mirrors the one the Court corrected in Russo.     In both cases,
the pension board wrongly incorporated a reasonableness standard
into its Patterson analysis.



                                      3                               A-5028-14T1
          person in similar circumstances to suffer a
          disabling mental injury.        A reasonable
          teacher   might   have  found  the   incident
          upsetting or disturbing, but being pushed
          and shoved, or being grabbed by a special
          education student, would come within the
          expected scope of incidents a high school
          physical and health education teacher might
          experience.   And indeed, the history shows
          that such incidents, while not occurring on
          a   daily   basis,   occur  with   sufficient
          regularity in the classroom setting.

          . . . . I CONCLUDE that the events
          experienced   by   the    petitioner,   taken
          objectively, would not cause a reasonable
          teacher to become mentally debilitated.

However, as Russo instructs, the Board's task was to apply the

Patterson definition, and not formulate conclusions about how "a

reasonable teacher" might have reacted.2



2 The ALJ apparently misconstrues what I believe the Court means
by its reference to a "reasonable person."      See Russo, supra,
206 N.J. at 18-19, 24-27, 31-33. The Court is not referring to
the   "reasonable  person"   as  the   hypothetical   person   who
"exercises the degree of attention, knowledge, intelligence, and
judgment that society requires of its members for the protection
of their own and of others' interests." Black's Law Dictionary
1380 (9th ed. 2009). In that sense, there is no indication that
a victim's "reasonableness" has anything to do with whether one
actually develops PTSD or whether other similarly situated
employees would react the same way.      Instead, the Court uses
"reasonable person" to capture whether the person's reaction is
normal, and not idiosyncratic.       This concept may be found
elsewhere in our law.    See, e.g., N.J.S.A. 2C:12-10 (defining
criminal stalking in terms of what a "reasonable person" would
fear).    A "reasonable person" was not intended to mean the
common, typical, or usual person.        The fact that a small
fraction of employees may develop PTSD, and the overwhelming
majority may not, after being exposed to the same horrifying or
terrifying incident involving actual or threatened death or
                                                       (continued)


                                4                         A-5028-14T1
    Furthermore, the ALJ's conclusion about what a "reasonable

teacher" might have found terrifying or horrifying was unmoored

to the record.      Particularly troubling was her conclusion that

the teacher's day-to-day routine should have, to some degree,

prepared her for the violent attack.

    In   this     case,   petitioner       was   not     a   special    education

teacher, although she was permitted to teach "adaptive physical

education," which she described as a class of students with

disabilities.     There was no evidence she had training or prior

experience in coping with assaultive, disabled students.                        The

school   denied    her    request   for      training         in    dealing    with

physically   disruptive     students.            Thus,       even   applying     an




(continued)
serious injury, does not make the minority of employees
"unreasonable."   Even among veterans who faced the horrors of
war, the majority reportedly do not suffer PTSD, although the
number experiencing the disorder is significant. See Turner v.
Comm'r of Soc. Sec., 613 F.3d 1217, 1227 n.1 (9th Cir. 2010)
(citing study that found roughly thirty percent of Vietnam
veterans suffered PTSD at some point); see also American
Psychiatric Association, Diagnostic and Statistical Manual of
Mental Disorders, 276 (5th ed. 2013) ("DSM-V") (stating that
"[t]he conditional probability of developing PTSD following a
similar level of exposure may . . . vary across cultural
groups").   The wisdom of the Court's approach in Patterson and
Russo was to rely on accepted psychiatric concepts to set the
norm for the "reasonable person."




                                       5                                  A-5028-14T1
independent test of "reasonableness," albeit contrary to Russo,

the ALJ's finding lacks sufficient support in the record.3



3 The Court in Russo suggested that a petitioner's background and
training may be relevant in determining whether he or she
suffered a compensable mental disability triggered by a
terrifying or horror-inducing event.     For example, the Court
evidently weighed the fact that Russo was a "newly minted police
officer," with no firefighting training, in concluding he was
terrified when he was thrust into a house ferociously aflame and
was unable to rescue a trapped resident. Russo, supra, 206 N.J.
at 34.

     It may be true — although there is no supporting record
evidence — that training, background, and experience may
decrease a petitioner's sensitivity to certain events and,
accordingly, the likelihood that he or she will suffer PTSD when
exposed to them.    But it strikes me that this is a poor proxy
for determining whether a qualifying event has occurred.     Even
assuming a trained firefighter may not be terrified to enter a
flaming structure, the training may not shield the firefighter
from the terror of being overcome with smoke inhalation, hearing
the cries for help of a doomed resident, and absorbing the scorn
of the victim's family.        I am not convinced that had a
firefighter been at Russo's side, experiencing everything Russo
experienced, and then also developed PTSD, the firefighter would
be ineligible for an accidental disability pension.           The
employees who are most likely to repeatedly confront horrifying
or terrifying incidents as part of their jobs — such as
emergency medical personnel, firefighters, police officers and
armed forces members — face heightened risks of developing PTSD.
See DSM-V, supra, at 276 ("Rates of PTSD are higher among
veterans and others whose vocation increases the risk of
traumatic   exposure   (e.g.,   police, firefighters,   emergency
medical personnel).").      The fact that horrifying traumatic
events may be more common in some occupations than others does
not necessarily make them less traumatic or horrifying.
Furthermore, the Richardson "unexpected and undesigned" test
does not necessarily erect a heightened hurdle for them to
obtain an accidental disability pension.     Even if a kind of
event is not unexpected over the course of a particular worker's
career — e.g., an explosion in a bomb squad member's career or a
fatal shooting in a police officer's career — and even if a
                                                      (continued)


                                6                        A-5028-14T1
                                       2.

    I would also reverse the Board's decision because of the

fundamental   incongruity       in   the    ALJ's    holding    that   petitioner

suffered from PTSD, yet did not experience a terrifying and

horror-inducing    event    under     the    Patterson     test.       Since     the

Patterson test quotes the DSM definition for PTSD, this finding

essentially contradicts itself.

    In order to reach this odd result, the ALJ's discussion

regarding    accidental    disability       minimized     the     nature   of    the

incident in this case.          She did so, first, by downplaying key

facts.   Second, she misconstrued the hypothetical examples of

traumatic events listed in the case law as defining the scope of

what constitutes a "terrifying or horror-inducing event."

    The ALJ minimized the incident on her way to finding it

failed the Patterson test.           The record demonstrates that in the

third and most terrifying incident, petitioner was not merely

"grabbed,"    as   the    ALJ    states      in     her   legal    analysis      and

conclusion.    An angry student confronted her.                With the strength

to do so, he "yanked" petitioner's arms behind her back, to



(continued)
worker's training is designed to enable the worker to confront
such event, the event may still be undesigned and unexpected
when it occurs.



                                       7                                   A-5028-14T1
quote    the     ALJ's       own   statement          of   the    case.        The     student

restrained petitioner's arms behind her back for what felt like

"forever," petitioner said, while he loudly threatened to "kick

her     ass."        Petitioner       was    petrified,           terrified,         and   felt

helpless.        Then the student let go of petitioner's hands so he

could     take       three     swings       at       her    face.          That      incident,

particularly on the heels of the prior physical assaults, was a

"terrifying . . . event."                   Both verbally and physically, the

student threatened serious injury.                          We do not need specific

testimony to conclude that had one or more of the three swings

landed    on     petitioner's       head,        petitioner        could      have    suffered

traumatic brain injury, fractures, or sensory damage.                                See DSM-

V, supra, at 424 (including as examples of traumatic events that

may     trigger      PTSD     "threatened            or    actual      physical       assault"

including "physical attack, . . . [and] mugging").                                As a direct

result of this incident, in the wake of the two prior incidents,

petitioner developed PTSD.4

      The      ALJ    also    erred     in       attempting       to    fit    petitioner's

experience       into    a    procrustean            bed   of    illustrative        incidents



4 I recognize that the ALJ found only that the PTSD developed
"after" the incident, but did not expressly find that PTSD was a
"direct result" of the event.    See Richardson, supra, 192 N.J.
at 212; N.J.S.A. 18A:66-39(c).       However, I would exercise
original jurisdiction and find that it was, consistent with
testimony of petitioner and her expert, whom the ALJ credited.



                                                 8                                    A-5028-14T1
described       in    Patterson    and    Russo.          In     particular,    the    ALJ

assigned       undue     significance      to      the     non-exclusive       list    of

incidents that may warrant crisis intervention services for law

enforcement officers under N.J.S.A. 40A:14-196.5                         The Patterson

Court found this statute "instructive."                        Patterson, supra, 194

N.J. at 45.            Although the list "reflect[s] the Legislature's

general       acceptance    of    the    view    of   the      psychiatric     community

regarding the quality of traumatic event that might be expected

to result in a mental injury," the Court recognized that the

list    was    "law-enforcement         specific."          Id.    at   49.    Thus,   it

should    not        preclude    different       claims     by    non-law-enforcement

pension members.            The Court stated, "[T]he gravamen of that



5   The statute defines such "critical incident[s]" to include:

               the firing of a weapon or an exchange of gun
               fire; serious bodily injury to or the death
               of a juvenile; a terrorist act; a hostage
               situation; serious bodily injury to or the
               death of another law enforcement officer
               employed in the same agency, when that
               serious bodily injury or death occurred in
               the performance of that officer's official
               duties; a personal injury or wound; serious
               bodily injury received in the performance of
               the officer's official duties; and such
               other incidents or events as the county
               crisis    intervention   services   advisory
               council   established pursuant to section 4
               of P.L. 1998, c. 148 (C. 40A:14-198) shall
               deem appropriate.

               [N.J.S.A. 40A:14-196.]



                                             9                                  A-5028-14T1
statute is that the Legislature has specifically recognized that

a traumatic event giving rise to a mental disability, like PTSD,

may, but need not, involve physical impact."                        Id. at 45.       The

Court's examples evidently were intended to be illustrative, but

not limiting.          To construe them any other way opens the door to

arbitrary or unpredictable applications of the test.

      As a result of these errors, the ALJ denied accidental

disability       while         simultaneously         finding     that       petitioner

manifested the symptoms of PTSD after the student's assault and

that she was "permanently and totally disabled" as "treatment

had     not     been     effective      in        alleviating"      those    symptoms.

Petitioner's expert found she met the DSM criteria for PTSD.

Thus, implicit in the ALJ's finding was the conclusion that,

consistent      with     the    DSM    definition,      petitioner       suffered    her

mental disorder because of exposure to a "terrifying or horror-

inducing event."          As already noted, the DSM definition of PTSD

is the direct source of the                   Patterson   test.6        Yet, the ALJ

incongruously         found     that   petitioner       had   not    confronted      the

qualifying mental stressor as defined by Patterson.                            While I

agree    with    my    colleagues      that    the    Board   —   not    a   testifying


6 While the history of PTSD was the "back drop" of the Patterson
Court's analysis, the DSM criteria are more than that.    Except
for the insertion of two words of no direct relevance to this
case — "similarly serious" — the DSM criteria are imported
verbatim into the Patterson test.



                                             10                                A-5028-14T1
expert     —    determines      whether      an    employee       meets    the    Patterson

test, ante at __ (slip op. at 25), the Board must rely on more

than its own ipse dixit, particularly when the fact-finder has

credited that psychiatric expert.

                                             3.

      In closing, I note how far afield the ALJ's reasoning,

approved by the Board and the majority, has taken us from the

fundamental purpose of an accidental disability pension, and the

legislated distinction between disabilities that qualify for an

ordinary        disability      pension      and    those     that    qualify         for    an

accidental disability pension.

      As       the    Court    noted   in    Patterson,       "The    main       difference

between the two is that ordinary disability need not have a work

connection."           Patterson, supra, 194 N.J. at 42; compare N.J.S.A.

18A:66-39(c) (providing access to accidental disability if the

applicant        "is    permanently     and       totally    disabled       as    a    direct

result of a traumatic event occurring during and as a result of

the   performance         of    his    regular      or   assigned         duties"),         with

N.J.S.A.        18A:66-39(b)       (requiring        only     a    showing       that       the

applicant        is    "physically      or    mentally      incapacitated          for      the

performance of duty and should be retired").                        The ALJ found that

petitioner suffered PTSD, and was thus, in her words, "mentally

incapacitated          from    performing     her    usual    or     any    other      duty."




                                             11                                       A-5028-14T1
Petitioner suffered that condition as a direct result of an

assault in the workplace.            Yet, the ALJ denied her access to an

accidental disability pension, concluding instead that she was

entitled only to ordinary disability pension benefits.7

       In doing so, the ALJ also thwarted the historical purpose

of accidental disability pensions: to provide an incentive to

workers to take on the risks of their work by providing them

with   the   peace      of   mind    that       a   generous    benefit    would   be

available without regard to a prerequisite term of service if

they become disabled by a work-related traumatic event.                            Cf.

N.J. Pension Survey Commission, Report No. 4 Recommendations for

the Sound Financing of Public Employee Pension Systems in New

Jersey 22-23, 30 (1932); compare N.J.S.A. 18A:66-41 (providing

TPAF ordinary disability pension and annuity equal to no less

than 43.6 percent of final compensation), with N.J.S.A. 18A:66-

42 (providing TPAF accidental disability pension and annuity of

72.7   percent    of    annual      compensation);        and    compare    N.J.S.A.

18A:66-39(b)      (requiring        ten    years     of   service   for     ordinary

disability   pension),       with     N.J.S.A.       18A:66-39(c)    (imposing     no

minimum   years    of    service     for    accidental     disability      pension);




7 Notably, if petitioner had not accumulated ten years of
service, she would have been denied a disability pension
altogether. See N.J.S.A. 18A:66-39(b).



                                           12                               A-5028-14T1
Robert L. Clark et al., A History of Public Sector Pensions in

the United States (2003).

    In sum, I would reverse the Board's decision and order the

award of an accidental disability pension.   For that reason, I

respectfully dissent.




                              13                        A-5028-14T1